Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

           The amendment filed on 4/12/2022 has been entered.

Claim Rejection - 35 U.S.C. 112(b)
1.        The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.        Claims 1-9 and 11-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
           (1) In claim 1, line 2, it is unclear what “inlet” and “outlet” refer to.  Is the inlet corresponding to the opening 22 at the front end 18 of the knife housing as seen in Fig.1?  Is the outlet corresponding to the opening 24 at the rear end 19 and the lower face 21 of the knife housing 10 as seen in Fig.1?  If so, “the housing having an opening,”, at lines 11-12 of the claim, should be deleted because such opening refers to opening 23/24.  Note line 10 of claim 1 as originally filed.  Line 11 of claim 12 should be amended accordingly.    
           (2) In claim 1, line 14, “the inlet of the particles” does not make sense.  The phrase should read --the inlet of the housing--.  Note line 2 of the claim.
           (3) In claim 1, lines 13-15, “an inlet of the particles” and “an outlet of the particles” do not make sense.  Particles do not have any inlet or outlet.  It is the housing that has an inlet and an outlet for the particles.  Note page 11, lines 13-17 of the specification. 
          (4) The scope of claim 5 is confusing.  Are the first actuating part and the second actuating part in addition to the housing of claim 1?  As disclosed on page 8, lines 24-25 of the original specification, the knife 10 has a housing-like first actuating part 11 and a second actuating part 12.  The actuating parts collectively form the housing.  It is suggested “the utility knife has a first actuating part and a second actuating part”, at lines 2-3 of claim 5, be changed to --the housing has a first actuating part and a second actuating part--.      
          (5) In claim 5, lines 6-7, “the stowed and cutting positions” has no clear antecedent basis.  The phrase should read --the stowed position and the operating position--.
          (6) In claim 6, lines 4 and 5, “opening” should read --outlet-- shown as “24” in Fig.3a.
          (7) Claim 7 does not agree with page 9, lines 5-9 of the original specification.  As disclosed on page 9, lines 5-7 of the original specification, a slotted link 14 and a slotted link 15 that each form a pivot joint P1/P2 (see Fig.15 as annotated below) together with the second actuating part 12 and also each form a pivot joint P3/P4 together with a blade assembly 16.  

    PNG
    media_image1.png
    391
    839
    media_image1.png
    Greyscale


          The slotted links 14 and 15, the second actuating part 12 and the blade assembly 16 form a coupling 30 in this way (see page 9, lines 8-9 of the original specification).  There is no disclosure of the first actuating part 11 forming the coupling 30.  It is suggested “the first actuating part and/or”, at line 3-4 of claim 7, be deleted.
          (8) In claim 8, the blade assembly 16 does NOT form a four-pivot system (P1,P2,P3,P4, see annotated Fig.15) with the first actuating part 11.  It is suggested “the first actuating part and/or”, at line 4 of claim 8, be deleted.    
          (9) In claim 9, line 5, “the opening” should read --the inlet-- shown as “22” in Fig.15.
          (10) In claims 13 and 14, line 2, “the opening” should read --the outlet--- shown as “24” in Fig.13
          (11) Lines 3-5 of claim 15 is directed to the second embodiment shown in Figs.17-25.  Since claim 1 as amended is directed to the first embodiment shown in Figs.1-16 and requires pivot joints supporting the blade assembly on the housing for movement, claim 15 should be amended by deleting the limitation “and ... the cooperating sliding surfaces of the housing and the blade assembly engage in point contact” that is directed to the second embodiment.   
          (12) The scope of claim 16 is confusing.  Are a first actuating part and a second actuating part in addition to the housing cited at line 2 of the claim?  As disclosed on page 8, lines 24-25 of the original specification, the knife 10 has a housing-like first actuating part 11 and a second actuating part 12.  It is suggested “a first actuating part and a second actuating part”, at line 11 of claim 16, be changed to --the housing has a first actuating part and a second actuating part--.  The actuating parts collectively form the housing.      
          (13) In claim 16, lines 15-16, “first and second slotted links forming a four-point linkage with the first and second actuating parts” contradicts lines 5-7 on pager 9 of the original specification for the same season set forth in item (6).  It is suggested the phrase be changed to --first and second slotted links forming a four-point linkage with the blade assembly and with the second actuating part--.  

Claim Rejection - 35 U.S.C. 102(a)(1)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.       Claims 1-7, 9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keklak et al. (U.S. Patent No. 4,713,885, hereinafter “Keklak”).
          Regarding claim 1, Keklak discloses a utility knife comprising:
          a housing (10,11) formed with an inlet (I, see Fig.2 as annotated below) and an outlet (28); 
          a blade assembly (15,19) having a blade (19) with a cutting edge (opposite notches 20, see Fig.1), and 
           pivot joints (29,30) supporting the blade assembly (15,19) on the housing (10,11) for movement relative to the housing (10,11) between a stowed position (Fig.2) in which the cutting edge is positioned in a protected position so as to be inaccessible, and an e operating position (Fig.3) in which the cutting edge is moved relative to the housing (10,11) for a cutting operation, a particle flow cross section of the housing (10,11) being substantially constant in a flow direction of particles from the inlet (I) of the housing (10,11) into an interior (IT) of the housing (10,11) at an end (E) of the housing (10,11) to the outlet (28) of the housing (10,11) .

    PNG
    media_image2.png
    390
    823
    media_image2.png
    Greyscale

          Regarding claim 2, Keklak’s outlet (28) is provided on a lower face of the housing (10,11).
          Regarding claim 3, a spacing between Keklak’s opposing inner wall faces of the housing (10,11) forming the flow cross section is substantially constant.
          Regarding claim 4, an inner wall of Kalka’s housing (10,11) has planar faces. 
          Regarding claim 5, Keklak’s utility knife has a first actuating part (10,11) and a second actuating part (23) movable relative to the first actuating part (10,11) for movement of the blade assembly (15,19) between the stowed position (Fig.2) and the operating position (Fig.3).
          Regarding claim 6, in Keklak’s operating position (Fig.3), the second actuating part (23) is spaced from the first actuating part (10,11 by a gap) over a substantially part of a longitudinal extension of the outlet (28) such that the outlet (28) is not closed by the second actuating part (23).
          Regarding claim 7, Keklak’s blade assembly (15,19) forms a coupling together with a first slotted link (21 having slots/openings as seen in Fig.1) and a second slotted link (22 having slots/openings as seen in Fig.1) and with the first actuating part (10,11) and/or the second actuating part (23). 
          Regarding claim 9, in the stowed position (Fig.2) of Keklak’s knife, the blade (19) is moved into the housing (10,11) such that a user cannot come into contact with the cutting edge, and in the operating position (Fig.3) the blade (19) projects from the inlet (I, see annotated Fig.2) of the housing (10,11).
           Regarding claim 11, Keklak’s housing (10,11) has a front end (F, see Fig.1 as  annotated below), a rear end (R), opposing sides (S, see annotated Fig.1), an upper face (U) and a lower face (L), the outlet (28) through which the particles can leave the housing (10,11) is formed at least on the lower face (L).

    PNG
    media_image3.png
    511
    775
    media_image3.png
    Greyscale


           Regarding claim 12, Keklak discloses a utility knife comprising:
           a housing (10,11) formed with an inlet (I, see annotated Fig.2) and an outlet (28);
           a blade assembly (15,19) having a blade (19) with a cutting edge (opposite notches 20, see Fig.1), and
           pivot joints (29,30) supporting the blade assembly (15,19) on the housing (10,11) for movement relative to the housing (10,11) between a stowed position (Fig.2) in which the cutting edge is positioned in a protected position so as to be inaccessible, and an operating position (Fig.3) in which the cutting edge is moved relative to the housing (10,11) for a cutting operation, the housing (10,11) having a front end (F, see annotated Fig.1), a rear end (R), opposing sides (S), an upper face (U) and a lower face (L), the outlet (28) through which particles can leave the housing (10,11) being provided on the lower face (L). 
           Regarding claim 13, Keklak’s outlet (28) is not closed in the operating position (note the gap between the lever 23 and the flange 18 shown in Fig.3).
           Regarding claim 14, Keklak’s outlet (28, see Fig.1) extends over a length of at least a third of a total length of the housing (10,11) measured along a central longitudinal axis of the housing (10,11).
           Regarding claim 15, Keklak’s blade assembly (15,19) is mounted on the housing (10,11) only by the pivot joints (29,30).
           Regarding claim 16, Keklak discloses a utility knife comprising:
           a housing (10,11) in which a particle flow cross section is substantially constant in a flow direction of particles from an inlet (I, see annotated Fig.2) of the housing (10,11) into an interior (IT) of the housing (10,11) at an end (E) of the housing (10,11) to an outlet (28) of the housing (10,11),
           a blade assembly (15,19) having a blade (19) with a cutting edge (opposite  notches 20, see Fig.1) and movable relative to the housing (10,11) between a stowed position (Fig.2) in which the cutting edge is positioned in a protected position so as to be inaccessible and an operating position (Fig.3) in which the cutting edge is moved relative to the housing (10,11) for a cutting operation,
           a first actuating part (10,11) and a second actuating part (23) mounted movable relative to the first actuating part (10,11) for movement of the blade assembly (15,19) between the stowed position (Fig.2) and the operating position (Fig.3), and 
            a first slotted link (21, having slots/openings as seen in Fig.1) and a second slotted link (22, having slots/openings as seen in Fig.1) forming a four-point (24,29,30,31) linkage with the first (10,11) and second (23) actuating parts.    

Indication of Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Remarks
           The newly added limitation “pivot joints supporting the blade assembly on the housing for movement relative to the housing” as in claims 1 and 12 does not define over the Keklak ‘885 reference as set forth in the rejection under 35 U.S.C. 102(a)(1).  Keklak shows pivot joints (29,30) supporting the blade assembly (15,19) on the housing (10,11) for movement relative to the housing (10,11).  Specifically, Keklak shows the link (22) and the housing half (10) joined together at the pin (29) which allows the link (22) to pivot.  Thus, Keklak’s pin (29) is considered as a “pivot joint” as claimed.  For the same reason that Keklak’s link (21) and blade assembly (15,19) are joined together at the pin (30) which allows the link (21) to pivot, therefore, Keklak’s pin (30) is also considered as a “pivot joint” as claimed. 

Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724